DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horney (5,599,339).
With respect to claim 1, Horney discloses a sanitary pad system, as shown in figure 5, comprising a first pad 100 having a first set of fastening tabs 72 and a second pad 20 having a second set of fastening tabs 74. The second set of fastening tabs 74 is offset from the first set of fastening tabs 72 when the second pad 20 is overlying the first pad 100, as shown in figure 5 (i.e. the tabs 72 are not coextensive with tabs 74 and therefore their edges are offset). The first pad 100 and second pad 20 may be directly connected to an undergarment, as disclosed in column 10, lines 13-20, and column 12, lines 62-67.
With respect to claim 2, the first set of fastening tabs 72 includes a first fastening tab projecting from a first edge and a second fastening tab projecting from a second edge of the first pad 100, as shown in figure 5.
With respect to claim 3, the first and second fastening tabs are offset from each other in the longitudinal dimension of the first pad 100, as shown in figure 5 (i.e. the tabs are located on opposite longitudinal ends of the pad and therefore offset by the length of the pad). 
With respect to claim 4, the second set of fastening tabs 74 includes a third fastening tab projecting from a first edge and a fourth fastening tab projecting from a second edge of the second pad 20, as shown in figure 5.
With respect to claim 5, the third and fourth fastening tabs are offset from each other in the longitudinal dimension of the second pad 20, as shown in figure 5 (i.e. the tabs are located on opposite longitudinal ends of the pad and therefore offset by the length of the pad).
With respect to claim 6, the fastening tabs have rounded corners, as disclosed in column 10, lines 63-65, and therefore are semi-circular in shape.
With respect to claim 7, the fastening tabs include an adhesive 73, as shown in figure 4.
With respect to claim 8, the fastening tabs include a removable release paper 80 protecting the adhesive 73 prior to use, as shown in figure 4.
With respect to claim 9, the first pad 100 includes an absorbent material layer 128 and a liquid impervious backing layer 126 and the second pad 20 includes an absorbent material layer 28 and a liquid impervious backing layer 26, as shown in figure 1.
With respect to claim 10, none of the first, second, third, and fourth fastening tabs are coextensive with another tab, as shown in figure 5, and therefore are each offset from each other.
With respect to claim 11, the fastening tabs have rounded corners, as disclosed in column 10, lines 63-65, and therefore are semi-circular in shape.
With respect to claim 12, the fastening tabs have rounded corners, as disclosed in column 10, lines 63-65, and therefore are semi-annular in shape.

Claim(s) 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nukina et al. (6,730,067).
With respect to claim 18, Nukina discloses a feminine hygiene method comprising connecting a first pad 2 directly to an undergarment via adhesive A and connecting a second pad 3 directly to an undergarment via adhesive A wherein the second pad 3 overlies the first pad 3, as shown in figure 10(b) and described in column 23, lines 6-20.
With respect to claim 19, the second pad 3 is removed at an end of its useful life while maintaining the first pad 2 in a position connected to the undergarment, as disclosed in column 1, lines 57-64.
With respect to claim 20, the adhesive A is provided on the lateral ends of the backing sheets 21 and 31 of the first and second pads 21 and 31 that extend beyond a third pad 1, as shown in figure 10(b), and therefore the lateral ends of the backing sheets 21 and 31 fulfill the limitations of a first set of fastening tabs and a second set of fastening tabs. The first and second sets of fastening tabs are offset from each other, as shown in figure 10(b).
Allowable Subject Matter
Claims 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Horney, does not disclose a first receiver between the third tab and the first edge of the second pad and a second receiver between the fourth tab and the second edge of the second pad. The third and fourth tabs of Horney are continuously connected to the first and second edges of the second pad, as shown in figure 5, and Horney does not contemplate forming a receiver between the tab and the edge of the pad. The prior art of record therefore does not disclose nor fairly suggest the claimed invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patents and Publications 2020/0222253; 5,820,616; and 6,013,064 disclose sanitary pad systems comprising a stack of pads comprising tabs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781